10/21/2020
                                                        `At
            IN TH1-, SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: OP 20-0513


                                        OP 20-0513


 WRONG FOR MONTANA,and STEPHEN A.                                            L

 ZABAWA,
                                                                          OCT 2 1 2020
                                                                       Bowen Greenwood
                Petitioners,                                         Clerk of Supreme Court
                                                                        State of Montana


       v.                                                            ORDER

 TIMOTHY CHARLES FOX,COREY
 STAPLETON,and the STATE OF MONTANA,

                Respondents.



       Petitioners, Wrong for Montana and Stephen A. Zabawa (collectively, "WFM"),
seek declaratory judgment on original jurisdiction pursuant to Article VII, Sections 1 and
2, of the Montana Constitution, and M. R. App. P. 14(4). WFM seeks to challenge the
substantive constitutionality of Ballot Initiative No. 190 ("I-190") regarding the
legalization and taxation of marijuana and marijuana products on the grounds that 1-190, if
passed, will create an appropriation that violates Article III, Section 4(1), of the Montana
Constitution.
       Pursuant to M.R. App. P. 14(4), an original proceeding in the form of a declaratory
judgment action may be commenced in this Court when urgency or emergency factors
make litigation in the trial courts and the normal appeal process inadequate and the case
involves purely legal questions of statutory or constitutional interpretation that are of
statewide importance. In its petition, WFM argues, with no further explanation or
argument, that "the imminence of 2020 [sic] election provides the urgency underlying the
necessity of original jurisdiction[1" A single conclusory statement asserting urgency does
not suffice to satisfy the requirement of M. R. App. P. 14(4).
       More to the point, we have previously held that a challenge to a ballot measure based
on an alleged substantive constitutional infirmity is not an appropriate basis on which to
invoke this Court's original jurisdiction. Hoffinan v. State, 2014 MT 90, 374 Mont. 405,
328 P.3d 604. In Hoffman, the petitioners challenged a proposed ballot initiative on the
grounds that it violated a nurnber ofconstitutional provisions, including Article III, Section
4(1), of the Montana Constitution, the precise challenge WFM alleges in this case. In
denying the petition in Hoffman, we noted:
       The statutes governing the process for submission ofinitiatives and referenda
       and legal challenges thereto were substantially amended in 2007. 2007 Mont.
      Laws ch. 481. Under the laws as arnended, this Court may exercise original
      jurisdiction only to review the proposed ballot statements for initiatives and
      referenda and to review the Attorney General's legal sufficiency
      deterrnination. The statute does not confer originaljurisdictionfor any other
      purposes. Section 3-2-202(3)(a), MCA. Prior to the 2007 amendrnents, the
      statute provided for this Court's consideration of a "constitutional defect in
      the substance of a proposed ballot issuell" Section 3-2-202(3)(a)(ii), MCA
      (2005). That provision was rernoved. 2007 Mont. Laws ch. 481, § 1.

Hoffman, ¶ 10 (ernphasis added).
       We express no opinion on the merits of WFM's constitutional challenge, nor to its
right to pursue this challenge in district court. However, WFM's claim does not present an
appropriate basis on which to invoke this Court's originaljurisdiction. Even ifit did, WFM
has wholly failed to establish that urgency or emergency factors make litigation in the trial
courts and the normal appeal process inadequate.
      IT IS THEREFORE ORDERED that the Petition for Declaratory judgrnent on
Original Jurisdiction is DENIED and DISMISSED.
      The Clerk is directed to provide notice of this Order to all counsel of record.
      DATED this C I —day of October, 2020.



                                                                Chief Justice




                                             2
    O




        Justices




3